Citation Nr: 1645827	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-45 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

In August 2012, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.  In an April 2014 letter, the Veteran was informed that the VLJ who conducted the August 2012 Travel Board hearing was no longer employed by the Board and was offered the opportunity for another Board hearing.   See 38 U.S.C.A. § 7107(c)(West 2014); 38 C.F.R. 
§  20.707 (2015).  In July 2014, the Veteran testified before the undersigned VLJ.  A transcript of this hearing is also of record.  

In December 2013 and September 2014, the Board remanded the issues on appeal for further development.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, when VA undertakes to provide a medical examination or obtain a medical opinion, the examiner must be fully cognizant of the claimant's past medical history and the results must be adequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regrettably, the reports of VA mental health examinations performed in January 2014 and January 2016 are not adequate because both examiners noted that the Veteran did not at the time of the examination or had ever in the past been diagnosed with a mental disorder.  This was contrary to the records of VA outpatient treatment since November 2007 and contrary to a November 2010 letter from a VA clinician which are all of record.  Neither examiner addressed the medical evidence nor lay statements identified by the Board or provided opinions with rationale in response to the Board's remand directives in December 2013 or September 2014.  

Therefore, an additional, thorough record review and opinions with rationale addressing all the Board's questions are necessary to decide the claim for service connection for an acquired psychiatric disorder.  38 C.F.R. § 3.159(c) (2015).  The following summary of lay and medical evidence is provided to focus on the relevant evidence and issues for consideration but does not substitute for review of the entire electronic claims file.  

The Veteran contended that she has an acquired psychiatric disorder as a result of in-service events, to include the stress from her duties during Marine recruit training.  Additionally, she also contends that her anxiety and depression are a result of her service-connected acne disability.  Although she reported being a victim of rape and sexual abuse prior to service, which was considered by VA attending clinicians, the Veteran has also reported that she recovered from this trauma prior to enlistment in the Marine Corps.  

The Veteran described her pre-service and active duty service experiences in several written statements and in testimony at two Board hearings. 

In a January 2008 claim, the Veteran noted that she experienced anxiety since Marine basic training in 1987 at age 28, was placed in charge of younger recruits, and was under pressure and harassed when problems arose.  She noted that her anxiety manifested by severe skin outbreaks for which she sought frequent treatment during and after service.  She also reported that she performed two weeks of training in a Central American country where she did not feel safe.  The Veteran acknowledged that she experienced personal trauma five or six years prior to active service but had a "very good and sound life."  Two acquaintances provided written statements in May 2009 who noted their observations that the Veteran had become moody, uneasy, depressed, and socially isolated with low self-esteem after recruit training and the onset of the skin disorder.  

During the August 2012 Board hearing, the Veteran reported that she first sought treatment for anxiety in 1995-96 after moving to Oklahoma in 1994.  During the July 2014 Board hearing, the Veteran again testified regarding the stress and anxiety of recruit training including being held responsible for younger recruits, handling live grenades and ammunition, and the onset of severe acne because of the stress.  She reported that she did not seek mental health treatment or counseling but just suppressed the symptoms.  She reported that she continued to experience anxiety after service whenever challenged or overwhelmed.  

Service treatment records include the results of a May 1986 enlistment examination that is silent for any mental health symptoms.  The Veteran denied any depression, nervous trouble, or difficulty sleeping.  In October 1987 at the end of recruit training, the Veteran sought treatment for acne "on and off" for the past six months which would pre-date recruit training.  Later the same month at another duty station, a clinician prescribed medication for acne including antibiotic medications for skin and gynecological infections.  The Veteran received renewal authorization for medication for acne on several occasions during her tour of duty, but none of the attending clinicians noted the presence of any anxiety symptoms or attributed the acne to emotional or psychiatric causes.   The Veteran denied any depression, excessive worry, nervous trouble, sleep difficulty, or skin disease in a May 1991 discharge physical examination history questionnaire, and no skin or mental health abnormalities were noted by the military examiner.  

Service personnel records show that the Veteran was promoted to corporal on active duty and later to sergeant during Reserve service.  The Veteran received two letters of appreciation, one letter of commendation, and recognition for good performance at a meritorious mast in 1989 and 1991. 

In July 1992, the Veteran sought private treatment for an epidermal cyst on her left cheek that had been present for three months.  In a concurrent history questionnaire, the Veteran denied any history of anxiety.  The cyst was successfully excised.  

The earliest records of VA outpatient treatment start in March 1999.  The Veteran received treatment for multiple skin lesions on the face, neck, and chest diagnosed as dermatosis papulosa nigra and irritated skin tags.  Dermatologists did not note and the Veteran did not report any mental health or emotional symptoms associated with the skin disease.  There was no mention of mental health symptoms in a January 2007 annual VA examination.  

In the course of treatment for unrelated symptoms in December 2007, a VA neurologist noted that the Veteran was depressed and expressed some suicidal ideations.  The neurologist referred the Veteran to the emergency room for evaluation.  The record does not contain the results of this evaluation, but the Veteran returned for a mental health consultation in January 2008.  A VA advanced practice nurse (APN) noted the Veteran's report of experiencing an abusive relationship at the ages from 16 to 18  when she was frequently beaten and raped by a boyfriend and was the victim of other attempted rapes by husbands and boyfriends of her sisters.  The Veteran reported that she was now working for the highway department and raising a teen age son but was still living in the neighborhood where the assaults had taken place.  The APN noted that the Veteran was anxious and guarded in fear of future abuse and diagnosed anxiety disorder, mood disorder, and possible PTSD and obsessive compulsive disorder.  There was no mention of military service or acne.  The Veteran was evaluated by a VA psychologist in February 2008 following an injury from a falling glass window.  The psychologist confirmed that the Veteran was experiencing mood swings and increased assertiveness that concerned others. 

In July 2008, a VA physician noted the Veteran's report of the onset of acne in service that she attributed to stress in basic training.  The physician noted the records of treatment with antibiotic and surface medication during service and found that the current skin disorder was related to her medical treatment on active duty.  The physician did not comment on the theory that the disorder arose from stress.   Later the same month, the RO granted service connection for acne.   

In September 2008, another APN assumed attending mental health duties and diagnosed PTSD without comment on the origin of the disorder.   The next mental health encounter was in November 2008 when a VA social worker noted a referral for "self-esteem issues and body image problems."  The Veteran reported that her skin disorder first manifested in service due to anxiety.  She reported that she was easily angered and withdrew from others at work because she was mission oriented and had difficulty working with others who were undisciplined.  However, the social worker diagnosed PTSD caused by the pre-service rapes and abuse and did not further comment on the skin disorder.  In March 2009, a VA dermatologist evaluated the acne disorder as "mild," but in April 2009, the Veteran reported that the acne caused embarrassment at social functions leading to social withdrawal.  

In a November 2010 letter, the attending VA social worker noted that the Veteran had been under treatment at her clinic since January 2008 with diagnoses of anxiety disorder, mood disorder, and PTSD.  The social worker summarized the pre-service personal assault traumas, the recruit training experiences which caused self-repressed anxiety and depression.  The social worker also noted the onset of acne during service that affected body image and comfort in social situations.  The social worker found that the Veteran's pre-existing anxiety was aggravated by the recruit training experiences.  

In January 2011, the Veteran reported to her VA clinicians that she was feeling good with no problems at work, and in February 2011 informed them that she no longer needed treatment.  

In January 2012, a VA psychiatrist noted a review of the claims file and the Veteran's report of being a victim of rape prior to service, an event that did meet the diagnostic criterion for a PTSD stressor; and being challenged and overwhelmed during recruit training, events that did not meet that criterion.  There was no report by the Veteran or notation by the examiner regarding acne.   Although the Veteran never married, she had post-service relationships and was raising a teenage son.  The Veteran reported that she retired from working for a communications business in 1994, returned to college, and earned a bachelor's degree in finance.  
She then had worked for a state highway department for the past 12 years.  The psychiatrist diagnosed no current mental health disorder.  The psychiatrist noted that, although the Veteran was in VA treatment with a diagnosis of PTSD, the Veteran was adamant that she did not have intrusive thoughts, nightmares, or avoidance of reminders of the pre-service assaults and rape.  

In December 2013, the Board remanded the claim, in part noting that the 2012 examiner did not address the Veteran's contention that the mental health disorders diagnosed by her attending clinicians were caused by her service-connected acne.  The examiner did not consider whether the Veteran had a disorder at any time during the appeal period, whether or not it had resolved.  The Board also found that the examiner did not determine whether an acquired psychiatric disorder existed prior to service.  The Board directed the performance of another VA mental health examination. 

In January 2014, another VA mental health examiner noted a review of the claims file and the Veteran's report of dealing with anxiety and depression for the past three to four years.  She reported that Marine recruit training was difficult and experienced loss of sleep and nightmares related to aircraft travel.  The examiner noted that the Veteran received VA treatment starting in December 2007 for anxiety and depression and at a PTSD clinic staring in September 2008.  The examiner inconsistently noted that the Veteran never had a mental health disorder but later in the opinion found that an acquired psychiatric disorder was not caused by military service because treatment did not begin until 2007.  The examiner also found that there was no evidence that the VA treatment was related to service without discussing the Veteran's lay statements or the VA clinical evidence.  The examiner did not address acne.  

In September 2014, the Board again remanded the claim, noting that the 2014 examiner did not acknowledge the report of the VA social worker that the Veteran had been diagnosed with several mental health disorders and that acne affected her body image and social comfort.  The examiner also did not address the social workers assessment that the Veteran's pre-service abuse caused anxiety that was aggravated by the recruit training experiences.  The Board remanded the claim to obtain another examination and opinion whether the Veteran clearly and unmistakably had a pre-service mental health disorder and if so whether it was clearly and unmistakably aggravated by military service or caused by acne.  

In January 2016, a VA psychologist noted a review of the claims file but again inaccurately found that the Veteran had never been diagnosed with an acquired psychiatric disorder.  The Veteran reported symptoms of anxiety and depression but the psychologist could not find evidence of VA mental health treatment in the record other than the December 2007 emergency room treatment.  In the report and in a March 2016 addendum, the psychologist found that there was not enough evidence of record to determine whether the Veteran developed a psychiatric disorder in service or whether a pre-existing disorder was aggravated by events in service or by service-connected acne.  The psychologist did not address the Veteran's denials of pre-service symptoms or the findings of the attending VA outpatient mental health clinicians since 2008.    

As a procedural matter, the Veteran reported that she received VA treatment for headaches at the Muskogee, Oklahoma VA in mid-1992, within a year of discharge from service, and in 1995 to 1996.  Although the record shows that the RO initiated requests for these records and received negative responses, the RO must provide the Veteran with notice of the unavailability of the records and an explanation of the efforts made as required by 38 C.F.R. § 3.159(e)(2015).   

Finally, the Veteran underwent a VA examination for headaches in January 2016.  The examining physician provided opinions as requested except that he referred the issue of service connection for headaches secondary to a psychiatric disorder to the mental health examiner who did not include this in his opinion.  Therefore, the Board will defer adjudication of the issue pending the results of the additional psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the unavailability of records of VA outpatient treatment in 1992 and 1995-96 with an explanation of the efforts made to acquire the records, any further efforts that will be undertaken, that VA will decide the claim on the record unless the Veteran obtains the records, and that it is the Veteran's ultimate responsibility to provide relevant evidence in accordance with 38 C.F.R. § 3.159 (e). 

2.  Provide access to the electronic claims file to an appropriately qualified VA psychiatrist or doctoral-level psychologist who has not previously examined the Veteran or provided opinions, to determine whether any of the acquired psychiatric disorders diagnosed by VA outpatient clinicians since January 2008 were caused or aggravated by personal assaults prior to service, by events experienced during Marine Corps recruit training, and/or by service-connected acne.  The claims file and a copy of this remand must be made available to and reviewed by the reviewer.  All necessary studies should be performed, and all findings should be reported in detail. 

An in person examination is required only if the reviewer requires an examination to provide a complete assessment and opinion.  

Request that the reviewer provide opinions in response to the following questions: 

(a)	Notwithstanding the Veteran's denials of any pre-existing mental health disorder, is there clear and unmistakable evidence that the Veteran had a pre-service disorder?  The reviewer must specifically address the November 2010 letter from the VA Mental Health Clinic social worker that provided a summary of the outpatient treatment to that date.

(1).  If pre-existence is demonstrated clearly and unmistakably, the reviewer must then provide an opinion whether any preexisting disorder was clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) during military service by events during Marine recruit training or by service-connected acne.  

In so discussing the above pre-existence and aggravation-if necessary-the reviewer should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

(2).  If however, the reviewer cannot clearly and unmistakably determine that the Veteran's acquired psychiatric disorder pre-existed military service, the reviewer must take as conclusive fact that the Veteran was in sound condition and did not have a psychiatric disorder on entrance into the Marine Corps in July 1987.

After presuming such, if appropriate, the reviewer examiner must provide an opinion whether the acquired psychiatric disorders diagnosed by VA outpatient clinicians are at least as likely as not (50 percent or greater probability) caused or aggravated by events during Marine recruit training or by service-connected acne (beyond the normal progression of the disorder).  The reviewer must specifically address the Veteran's contentions that her stress and anxiety during boot camp were physically manifested by her acne condition.  If the reviewer disagrees with the diagnoses made by the VA outpatient clinicians, a complete explanation of the reasons for the disagreement is necessary.  

(b). Request that the reviewer provide an opinion whether the Veteran's reported chronic headaches as diagnosed by the VA examiner in January 2016 were manifestations of or caused or aggravated by any acquired psychiatric disorders diagnosed by VA outpatient clinicians. 

The reviewer must consider the Veteran's service treatment records, post-service VA treatment records, the January 2012, January 2014, and January 2016 VA examination reports, all lay and acquaintance statements, and hearing testimony. 

All opinions must be accompanied by a clear rationale.  If the reviewer determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, review the claims file to ensure that the development has been completed to include that the medical opinions are responsive the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and for headaches.   Provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


